Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/10/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 2/10/2021, with respect to rejection of 35 U.S.C § 103 of claims 1-2 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 1, 6, 7, and 12 are allowed.
Claims 1, 6, 7, and 12 are allowable over prior art of record (in particular, YI et al. (US 2010/0002585); Wu et al. (US 2010/0074222); KIM et al. (US 2020/0077465)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 1 and 7, “…deliver a data unit, without performing reordering of the data unit upon the data unit, that is received from a lower layer until a second indication indicating that an in- order delivery is configured, wherein the out-of-order delivery is configured when a service is available and a survival timer is started, wherein the in-order delivery is configured when the service is available and the survival timer is stopped, wherein the service is unavailable when the survival timer is expired.” in combination with other limitations recited in claims 1 and 7. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469